                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DELBERT MCGEE,                               :   CIVIL ACTION NO. 1:18-CV-500
                                             :
                    Petitioner               :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
DAVID EBBERT, WARDEN,                        :
                                             :
                    Respondent               :

                                        ORDER

      AND NOW, this 26th day of November, 2019, upon consideration of the

report (Doc. 13) of Magistrate Judge William I. Arbuckle recommending that the

court dismiss the petition (Doc. 1) for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 by petitioner Delbert McGee (“McGee”), wherein Judge Arbuckle opines

that McGee’s petition must be dismissed for lack of jurisdiction, and it appearing

that McGee has not objected to the report, see FED. R. CIV. P. 72(b)(2), and the court

noting that failure to timely object to a magistrate judge’s conclusions “may result

in forfeiture of de novo review at the district court level,” Nara v. Frank, 488 F.3d

187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir.

1987)), but that, as a matter of good practice, a district court should afford

“reasoned consideration” to the uncontested portions of the report, E.E.O.C. v. City

of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879),

in order to “satisfy itself that there is no clear error on the face of the record,” FED.

R. CIV. P. 72(b), advisory committee notes, and, following independent review of the

record, the court being in agreement with Judge Arbuckle’s recommendation, and
concluding that there is no clear error on the face of the record, 1 it is hereby

ORDERED that:

      1.     The report (Doc. 13) of Magistrate Judge Arbuckle is ADOPTED.

      2.     McGee’s petition (Doc. 1) for writ of habeas corpus is DENIED.

      3.     The Clerk of Court is directed to CLOSE this case.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania




      1
        We note several misstatements in the report that must be corrected to
preserve an accurate record. The report states that the impact of a designation
under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), was to increase
McGee’s “guideline range . . . from a range of 0 months to 120 months to a range of
180 months to life imprisonment.” (Doc. 13 at 1-2 (emphasis added)). The report
also repeatedly refers to McGee as being designated a “career offender under the
ACCA.” (Id. at 3, 6; see id. at 2). The report conflates the ACCA statute (and its
corresponding mandatory minimum and statutory maximum sentences) with the
Sentencing Guidelines’ career-offender enhancement. We clarify that the effect of
the ACCA was to designate McGee an “armed career criminal” and to increase his
statutory sentencing exposure to a mandatory minimum of 10 years’ imprisonment
and a maximum term of life. We note that this misstatement does not impact the
report’s analysis, which we agree with and adopt in full.
